Title: From John Adams to George Washington Adams, 10 February 1822
From: Adams, John
To: Adams, George Washington



my dear George
Montezillo February 10th. 1822

Thanks for your No 15—Your Father advised wisely to the Abbe Condilla. I knew him personally. He was an intimate friend of the Abbe De Mably and either by blood of Monastic order, a Brother. His course of Study, for the Prince of Parma is a learned and valuable work.—With the character of his metaphisical works you already know much from Stuarts philosophy of the Mind, and will know more from his history of Metaphysics, which I have lately read an ample draft. A new Edition of which is in the press of Wells and Lilley. My Child you may search forever the depths of this science and you will never find a bottom, The secrets of eternal Wisdom are not to be fathomed by our narrow understandings—Follow the dictates of your own conscience and you will be safe—Stuart himself has proved nothing but our ignorance; and ascertained but the limits of our Capacities.—
 Yesterday Morning your Uncle and Aunt departed with their Son Thomas in an open Sleigh, with two horses tandem for Norwich in Vermont, where Thomas is to remain two years under the Tuition of Mr Partridge in his Academy.—Mr Shaw and your Brothers are here, and we are all comfortable—
Mr De Wint, his Wife and his Cousin Miss de Nieceld, and his three daughters, and Mrs Gregory their nurse, arrived safe at Springfield at 11 o clock on Tuesday last; and e’re this are safe at Cedar Grove as we hope—Mr Johnson has been admitted to the bar of the Supreme Court of New York and I hope we shall soon hear of lawyer Johnson of Utica—
We are anxious for the Health of your Mother—to her, and your Father present my love, to Mary Hellen, and Susan Clark when you see her—We have lately had a high feast of Venison, and wild Turkey at Jamaica plains—Continue your numbers as long as I live, to your affectionate / Grand father

John Adams Junr(Per order): John Adams.